 In the Matter Of VEVIER LOOSE LEAF COMPANY, EMPLOYERandINTER-NATIONAL ASSOCIATION OF MACHINISTS, DISTRICT 9, PETITIONERCase No. 14-R-1796.Decided April 27, 1944Messrs. F. E. Williamsand E. C.Vevier,of St. Louis, Mo., for theEmployer.Messrs. Cody QuinnandLarry Connors,of St. Louis, Mo., for thePetitioner.DECISIONANDORDERUpon a petition duly filed, hearing in this case was held at St.Louis,Missouri, on November 10, 1947, before Harry G. Carlson,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard1makes the following:FINDINGS OF FACTI.TIIE BUSINESS OF THE EMPLOYERVevier Loose Leaf Company, a Missouri corporation, is engaged inthe manufacture of loose-leaf binders at its St. Louis, Missouri, plant.During 1946, the Employer purchased for use at its plant raw materialsvalued in excess of $100,000, of which approximately 90 percent rep-resented shipments from sources outside the State of Missouri. Duringthe same year, the Employer sold more than $100,000 worth of finishedproducts, of which approximately 90 percent represented shipmentsfrom its plant to points outside the State.The Employer admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.iPursuant to the provisions of Section 3 (b) of the Act,the Board has delegated itspowers in connection with this case to a three-man panel consisting of Chairman -Herzogand Board Membeis Murdock and Gray.77 N. L.R. B, No 52.351 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE ORGANIZATIONINVOLVEDThe Petitioner is a labor organizationclaiming torepresent em-ployees of the Employer.III.THE ALLEGEDQUESTION CONCERNING REPRESENTATION ;THE ALLEGEDAPPROPRIATE UNITThe Petitioner seeks a unit composed of all tool and die workers,punch press operators, machinists,' die setters, and bench assemblyemployees, excluding supervisors as defined in the Act.The Em-ployer asserts that the proposed unit is inappropriate, contending thatthe appropriate unit should embrace all its employees, except officeemployees and supervisors.The Employer manufactures loose-leaf binders in a single buildingcontaining two floors and a basement.After the preparation of metalparts on a shearing machine, the product moves through a series ofsteps consisting of the fabrication of parts by punch press operatorsand bench assembly employees; the application of a cardboard orimitation leather covering by workers at a bindery table; punchingeyelets and rivet holes, and installation of metal flanges, by punchpress operators; application of lettering by a stamping machine; andfinal assembly by workers at a bindery table, where any imperfectionsare corrected by use of a drill press.The Employer also manu-factures for a single customer a special type of binder known as the"Hazel" binder, for whose manufacture it maintains, in a corner ofthe main production floor, additional machines similar to all those(except shearing machines) mentioned above.There are approximately 46 production and maintenance employeesin the plant.Those whom the Petitioner seeks to represent include 2tool and die makers, 1 die setter, 8 punch press operators, and 3 otherworkers (bench assembly employees) who serve as helpers, substitutefor the regular operators on the punch presses, and perform eithermetal shearing or bench assembly work.These 14 employees areunder the direct supervision of the plant superintendent, and consti-tute what is characterized as the "metals department."The others areknown as bindery employees and are supervised by a bindery fore-man, who is subordinate to the plant superintendent and is the onlyother supervisor in the plant.Among those in the proposed unit, only the two tool and die makersare highly skilled employees and members of a recognized craft.32The plant superintendent,a supervisor within the meaning of the Act as amended, isthe only machinist employed by the Employer3The record does not indicate the degree of skill of the die setter,but it is clearly shownthat the Employer does not consider him to be a highly skilled employee VEVIER LOOSE LEAF COMPANY353The punch press operators and bench assembly employees requireabout 2" months of training and usually attain maximum proficiencyin their work in about 1 year ¢Approximately two or three timeseach week the Employer temporarily assigns three or four binderyemployees to punch press work within the "metals department." Like-wise, when the volume of work requires it, a regular punch press opera-tor is detailed to temporary duty in connection with the manufactureof the "Hazel" binder under the supervision of the bindery foremah.5Occasionally, special manufacturing operations require that individ-ual bindery employees perform all the work related to the making ofa finished product, including punch press work.The plant's mainproduction floor is not divided by partitions ; the plant is not organizedinto separate departments for administrative purposes; and the Em-ployer maintains a single plant-wide seniority list.It is clear that the requested unit is not a craft group, and that it doesnot comprise a distinct and functionally coherent department. Inview of the integration of the Employer's production process and thesubstantial employee interchange and similarity of work performedas between operations within and without the proposed unit, we findthat the unit sought by the Petitioner is not appropriate for the pur-poses of collective bargaining.'As we have held that the bargaining unit sought by the Petitioneris inappropriate for collective bargaining purposes, we find that noquestion affecting commerce exists concerning the representation ofemployees of the Employer, within the meaning of Section 9 (c) (1)and Section 2 (6) and (7) of the National Labor Relations Act.Weshall, therefore, dismiss the petition.ORDERUpon the basis of the foregoing findings of fact, and upon the en-tire record in the case, the National Labor Relations Board herebyorders that the petition for investigation and certification of repre-sentatives of employees of Vevier Loose Leaf Company, St. Louis,Missouri, filed herein by International Al ssociation of Machinists, Dis-trict 9, be, and it hereby is, dismissed.MEMBER GRAY took not part in the consideration of the Above Deci-sion and Order.'The pay scale of the employees in the requested unit ranges from 70 to 85 cents allhour for punch press operators and bench assembly employees to $1 90 an hour for thetool and die workerssThe bindery foreman supervises the entii e manufacture of the "Hazel" binder"Matterof RaybestosDi&istonof theRaybestos-Manhattan Company, Inc.74 N L R B.1321 ;Matter of Freeport Eulphui Company,65 N L R B 21 , andMatter ofVossBrothersMann fact nruig Company,62 N L R B 915